


EXHIBIT 10.6


GRANT OF SECURITY INTEREST
PATENTS


FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, EREINSURE.COM, INC., a Delaware corporation (the “Grantor”), on
this 2¢nd day of August, 2012, hereby assigns and grants to WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Grantee”) with principal
offices at 1525 West W.T. Harris Boulevard, Charlotte, North Carolina 28262, for
the benefit of the Secured Creditors (as defined in the Security Agreement
referred to below), a security interest in all of such Grantor’s right, title
and interest in and to the patents, patent registrations, patent applications
and patent licenses (the “Patents”), including those set forth on Schedule A
attached hereto and all reissues, extensions or renewals thereof; (ii) all
Proceeds (as such term is defined in the Security Agreement referred to below)
of the Patents, and (iii) all causes of action arising prior to or after the
date hereof for infringement of any of the Patents or unfair
competition regarding the same.


THIS GRANT OF SECURITY INTEREST (this “Grant”), is made by the Grantor to secure
the satisfactory performance and payment of all the Obligations of the Grantor,
as such term is defined in that certain Credit Agreement dated as of the date
hereof (as amended, restated, amended and restated, modified, extended, renewed,
replaced, supplemented or refinanced from time to time, the “Credit Agreement”)
by and among Fortegra Financial Corporation, a Delaware corporation
(“Fortegra”), LOTS Intermediate Co., a Delaware corporation (“LOTS
Intermediate”; together with Fortegra, each a “Borrower” and collectively, the
“Borrowers”), the lenders party thereto from time to time, and the Grantee.
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.


This Grant has been granted in conjunction with the security interest granted to
the Grantee by the Grantor under that certain Security Agreement dated as of the
date hereof (as amended, restated, amended and restated, modified, extended,
renewed, replaced or otherwise modified, the “Security Agreement”) by and among
the Grantor, certain other subsidiaries of the Borrowers party thereto as
grantors and the Grantee. The rights and remedies of the Grantee with respect to
the security interest granted herein are without prejudice to, and are in
addition to those set forth in the Security Agreement, all terms and provisions
of which are incorporated
herein by reference. In the event that any provisions of this Grant are deemed
to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern. This Grant may be executed in counterparts.


[SIGNATURES ON THE FOLLOWING PAGE]
















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Grant as of the date
referenced above.
GUARANTOR
EREINSURE.COM, INC.
By:     /s/ Richard S. Kahlbaugh
Name: Richard S. Kahlbaugh
Title: Chairman






















[Signature Page to Patent Security Agreement]




--------------------------------------------------------------------------------




GRANTEE:
WELLS FARGO BANK, NATIONAL ASSOCIATION
By /s/ Charles N. Kauffman
Name:Charles N. Kauffman
Title: Senior Vice President
























[Signature Page to Patent Security Agreement]






--------------------------------------------------------------------------------












SCHEDULE A




Patents
Owner
Title of Invention
Patent Number
Registration Date
eReinsure.com, Inc.
System and Methods for Negotiating Reinsurance for a risk
7333940
2/19/2008
eReinsure.com, Inc.
Negotiating Reinsurance For A Risk
7565302
7/21/2009





PATENT APPLICATIONS
None.




PATENT LICENSES
None.




